Appeal from a judgment of the County Court of Albany County, rendered December 7, 1977, convicting defendant upon his plea of guilty of the crime of robbery in the first degree. Defendant was indicted for robbery in the first degree, robbery in the second degree and assault in the second degree. After the denial of certain pretrial motions, defendant entered a plea of guilty to robbery in the first degree in full satisfaction of the indictment. As a predicate felon he was sentenced to an indeterminate term of imprisonment with a maximum of 20 years and a minimum term of 10 years. This appeal ensued and defendant raises several issues urging reversal. As to defendant’s contention that the evidence before the Grand Jury was insufficient, it is well established that a plea of guilty vitiates any question as to the sufficiency of the Grand Jury minutes (People v Gemmill, 54 AD2d 1034). While defendant’s guilty plea waived any of the infirmities raised on this appeal that may have existed in any prior proceeding (People v Peterson, 53 AD2d 935, 936) except those reviewable pursuant to CPL 710.70 (subd 2), we find on this record that the confession was knowingly and voluntarily given after full Miranda warnings. The sentence was within the statutory limits and we find no abuse of discretion (People v Dittmar, 41 AD2d 788). Finally, we find no merit in defendant’s additional contentions. Judgment affirmed. Sweeney, J. P., Staley, Jr., Main, Larkin and Mikoll, JJ., concur.